        Case 1:19-cv-10347-LTS-DCF Document 26 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
SANU KAJI SANJEL,
                                                                      No. 19 CV 10347-LTS-DCF
                                   Plaintiff,

                 -against-

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

                                    Defendant.
-------------------------------------------------------x

                                                    ORDER

                 The parties have requested that the Court stay briefing for the pending motion to

dismiss (Docket Entry No. 14) while they pursue an administrative resolution. (Docket Entry No.

25.) In light of those efforts and the parties’ request, the motion to dismiss is denied without

prejudice to renewal upon letter request in the event the case is not resolved administratively.

Defendant’s time to respond to the complaint is hereby extended, and the captioned case is stayed,

pending the completion of the administrative resolution efforts and further order of the Court.

                 The parties shall file a joint status report within 30 days of administrative resolution

of the matter and, if earlier, July 1, 2021, and each July 1 and December 1 thereafter.

                 This order resolves Docket Entry No. 14.

        SO ORDERED.

Dated: New York, New York
       December 8, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




SANJEL - MTD DSML ORD.DOCX                                 VERSION DECEMBER 8, 2020                    1
